Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 10/28/2019.  Claims 1-22 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control module that regulates” in claim 14, 15, 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “the trap” in line 6. However, there is a lack of antecedent basis for this limitation. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “the vehicle” in line 2. However, there is a lack of antecedent basis for this limitation. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 recites “the parameters” in line 5. However two “parameters” have been instantiated, it is unclear which parameters are being referred to. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites “the parameters” in line 1. However, there is a lack of antecedent basis for this limitation. Examiner believes the dependency may be wrong, appropriate correction is required.  
Claim 10 is objected to because of the following informalities: Claim 10 recites “the vehicle” in line 1. However, there is a lack of antecedent basis for this limitation. Examiner believes the dependency may be wrong, appropriate correction is required.  
Claim 10 is objected to because of the following informalities: Claim 10 recites “the tank” in line 2. However, there is a lack of antecedent basis for this limitation. Examiner believes the dependency may be wrong, appropriate correction is required.  
Claim 21 is objected to because of the following informalities: Claim 21 recites “the measured fuel tank pressure” in line 9. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the monitored fuel tank pressure”.  Appropriate correction is required. 
Claim 21 is objected to because of the following informalities: Claim 21 recites “the liquid level” in line 10. However, there is a lack of antecedent basis for this limitation. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Claim 22 recites “the measured fuel tank pressure” in lines 10-11. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “the monitored fuel tank pressure”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Claim 22 recites “the liquid level” in line 11. However, there is a lack of antecedent basis for this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 10-11 rejected under 35 U.S.C. 103(a) as being unpatentable over Memmer (WO2016/049320) in view of Kratt (USPN 5,797,375).
In reference to independent claim 1, Memmer teaches a pump assembly for a liquid trap of a vehicle fuel tank assembly, the pump assembly (solenoid 660, main pump 614, and jet pump 616, fig 22) comprising: a pump (616) configured to couple to the liquid trap (646) and selectively drain liquid therefrom (para 0071 discloses “The liquid trap 646 signals the control module 630 to actuate the jet pump solenoid 660 to turn on the jet pump 616 when the liquid trap 646 fills to a predetermined point and run for a specific period of time”); a sensor (648) configured to monitor a liquid level  in the liquid trap (para 0072 (cited below) discloses monitoring the liquid level in the liquid trap with 648); and a controller (630) programmed to operate the pump and monitor the sensor to determine if liquid is present in the liquid trap based on the monitored sensor (para 0072 discloses “The control module 630 continuously monitors the bulk fuel level, the G- sensor 636, the vent solenoids 650, 652, the fuel tank pressure and the liquid trap level sensor 648”; para 0072 goes onto disclose “The goal is to selectively open and close the vent solenoids 650, 652 and the jet pump solenoid 660 to maintain an acceptable fuel tank pressure, ensure no liquid leave the liquid trap, and minimize the jet pump on time”).
Memmer is silent to a sensor configured to monitor an inductive signature of the pump.
Kratt, a similar fuel handling system, teaches a sensor (5) configured to monitor an inductive signature of the pump (col 3, lines 42-45 discloses “A sensor 5 is mounted on the fuel pump 3 and functions to detect the rpm of the fuel pump 3. This sensor 5 can, for example, be a Hall sensor or a capacitive or an inductive sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the inductance sensing method of Kratt in the pump assembly of Memmer because “It is especially advantageous with respect to the method that the fuel pump 3, which must perforce be provided, as well as the engine control, which too must be perforce provided, can be utilized to detect and document such malfunctions” col 4, lines 46-50; Kratt.  To be clear the motivation is stating that both the pump and the engine control, which by necessity must exist, can also be used to determine presence of fluid. 

In reference to independent claim 5, Memmer teaches a method of operating a vehicle fuel vapor management system (620, fig 22) having a fuel tank (612, fig 22) and a liquid trap (646), the method comprising: operating a pump (616) operably coupled to the liquid trap (646) and configured to drain liquid from the liquid trap to the fuel tank (para 0071 discloses “The liquid trap 646 signals the control module 630 to actuate the jet pump solenoid 660 to turn on the jet pump 616 when the liquid trap 646 fills to a predetermined point and run for a specific period of time”); the sensor (648) indicating a presence or absence of liquid in the liquid trap (para 0072 (cited below) discloses monitoring the liquid level in the liquid trap with 648); and selectively turning the pump on and off based on the monitored inductive signature (para 0072 discloses “The control module 630 continuously monitors the bulk fuel level, the G- sensor 636, the vent solenoids 650, 652, the fuel tank pressure and the liquid trap level sensor 648”; para 0072 goes onto disclose “The goal is to selectively open and close the vent solenoids 650, 652 and the jet pump solenoid 660 to maintain an acceptable fuel tank pressure, ensure no liquid leave the liquid trap, and minimize the jet pump on time”).
Memmer is silent to a sensor configured to monitor an inductive signature of the operating pump.
Kratt, a similar fuel handling system, teaches a sensor (5) configured to monitor an inductive signature of the operating pump (col 3, lines 42-45 discloses “A sensor 5 is mounted on the fuel pump 3 and functions to detect the rpm of the fuel pump 3. This sensor 5 can, for example, be a Hall sensor or a capacitive or an inductive sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the inductance sensing method of Kratt in the pump assembly of Memmer because “It is especially advantageous with respect to the method that the fuel pump 3, which must perforce be provided, as well as the engine control, which too must be perforce provided, can be utilized to detect and document such malfunctions” col 4, lines 46-50; Kratt.  To be clear the motivation is stating that both the pump and the engine control, which by necessity must exist, can also be used to determine presence of fluid. 

In reference to independent claim 11, Memmer teaches a fuel vapor management system for a vehicle (fig 22), comprising: a fuel tank (612); a liquid trap (646) configured to separate liquid and vapor fuel in the fuel tank (612); and a pump assembly (660, main pump 614, and jet pump 616) configured to pump liquid from the liquid trap and drain the liquid to the fuel tank (para 0071 discloses “The liquid trap 646 signals the control module 630 to actuate the jet pump solenoid 660 to turn on the jet pump 616 when the liquid trap 646 fills to a predetermined point and run for a specific period of time”), the pump assembly comprising: a pump (616) operably coupled to the liquid trap (646); a sensor (648) configured to monitor a liquid level in the liquid trap (para 0072 (cited below) discloses monitoring the liquid level in the liquid trap with 648); and a controller (630) programmed to operate the pump and monitor the sensor to determine if liquid is present in the liquid trap based on the monitored sensor (para 0072 discloses “The control module 630 continuously monitors the bulk fuel level, the G- sensor 636, the vent solenoids 650, 652, the fuel tank pressure and the liquid trap level sensor 648”; para 0072 goes onto disclose “The goal is to selectively open and close the vent solenoids 650, 652 and the jet pump solenoid 660 to maintain an acceptable fuel tank pressure, ensure no liquid leave the liquid trap, and minimize the jet pump on time”).
Memmer is silent to a sensor configured to monitor an inductive signature of the pump.
Kratt, a similar fuel handling system, teaches a sensor (5) configured to monitor an inductive signature of the pump (col 3, lines 42-45 discloses “A sensor 5 is mounted on the fuel pump 3 and functions to detect the rpm of the fuel pump 3. This sensor 5 can, for example, be a Hall sensor or a capacitive or an inductive sensor.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the inductance sensing method of Kratt in the pump assembly of Memmer because “It is especially advantageous with respect to the method that the fuel pump 3, which must perforce be provided, as well as the engine control, which too must be perforce provided, can be utilized to detect and document such malfunctions” col 4, lines 46-50; Kratt.  To be clear the motivation is stating that both the pump and the engine control, which by necessity must exist, can also be used to determine presence of fluid. 

In reference to dependent claim 2, Memmer in view of Kratt teaches the pump assembly of claim 1, Memmer further discloses a pump assembly wherein the controller (630) is further programmed to: operate the pump if the monitored inductive signature  indicates a presence of liquid in the liquid trap (Memmer discloses a liquid trap sensor 648, however Memmer is silent to an inductive sensor but Kratt, combined above, discloses using an inductive sensor; 
para 0071 of Memmer discloses “The liquid trap 646 signals the control module 630 to actuate the jet pump solenoid 660 to turn on the jet pump 616 when the liquid trap 646 fills to a predetermined point and run for a specific period of time” the cite discloses operating the pump when there is a presence of liquid in the trap); and shut off the pump if the monitored inductive signature indicates an absence of liquid in the trap (para 0072 goes onto disclose “The goal is to selectively open and close the vent solenoids 650, 652 and the jet pump solenoid 660 to maintain an acceptable fuel tank pressure, ensure no liquid leave the liquid trap, and minimize the jet pump on time”; Memmer turns the pump on and off based on the presence or absence of liquid).
In reference to dependent claim 6, Memmer in view of Kratt teaches the method of claim 5, Memmer further teaches the method further comprising: operating the pump (616) if the inductive signature is a first measured inductive signature indicative of a presence of liquid in the liquid trap (Memmer discloses a liquid trap sensor 648, however Memmer is silent to an inductive sensor but Kratt, combined above, discloses using an inductive sensor; para 0071 of Memmer discloses “The liquid trap 646 signals the control module 630 to actuate the jet pump solenoid 660 to turn on the jet pump 616 when the liquid trap 646 fills to a predetermined point and run for a specific period of time”); and shutting off the pump (616) when the inductive signature is a second measured inductive signature indicative of an absence of liquid in the liquid trap (para 0072 goes onto disclose “The goal is to selectively open and close the vent solenoids 650, 652 and the jet pump solenoid 660 to maintain an acceptable fuel tank pressure, ensure no liquid leave the liquid trap, and minimize the jet pump on time” the cite discloses turning off the jet pump based on the absence of liquid in the trap), wherein the second measured inductive signature is different than the first measured inductive signature (Memmer is silent to an inductive signal however Kratt, combined above, discloses an inductive sensor 5; col 3, lines 42-43 teaches “A sensor 5 is mounted on the fuel pump 3 and functions to detect the rpm of the fuel pump 3”, col 4, lines 29-36 teach “pumping problems occur because, in the first case, too little fuel is present and therefore fuel can be pumped only sporadically or only fuel vapor can be inducted and, in the second case, the fuel, because of a change of the consistency thereof (for example, by coagulation), can no longer be properly pumped. Such malfunctions become manifest in a change of the rpm of the fuel pump 3 which, in the first case, increases and, in the second case, decreases” the change in rpm causes a change in the output of sensor 5 which differs as a function of the speed of the pump. As a result when the pump is operating the “first inductive signal” is different than the “second inductive signal” when the pump is not operating.).
In reference to dependent claim 12, Memmer in view of Kratt teaches the fuel vapor management system of claim 11, Memmer further teaches a system wherein the controller (630) is further programmed to: operate the pump (616) if the monitored inductive signature indicates a presence of liquid in the liquid trap (Memmer discloses a liquid trap sensor 648 that is used to control the pump, however Memmer is silent to an inductive sensor but Kratt, combined above, discloses using an inductive sensor; para 0071 of Memmer discloses “The liquid trap 646 signals the control module 630 to actuate the jet pump solenoid 660 to turn on the jet pump 616 when the liquid trap 646 fills to a predetermined point and run for a specific period of time” the cite discloses operating the pump when there is a presence of liquid in the trap); and shut off the pump if the monitored inductive signature indicates an absence of liquid in the trap (para 0072 goes onto disclose “The goal is to selectively open and close the vent solenoids 650, 652 and the jet pump solenoid 660 to maintain an acceptable fuel tank pressure, ensure no liquid leave the liquid trap, and minimize the jet pump on time”; Memmer turns the pump on and off based on the presence or absence of liquid).
In reference to dependent claim 14, Memmer in view of Kratt teaches the fuel vapor management system of claim 11, Memmer further teaches a system further comprising an evaporative emissions control system (620) configured to recapture and recycle emitted fuel vapor on the fuel tank (612; para 0064 discloses “An evaporative emissions control system 620 can be configured to recapture and recycle the emitted fuel vapor.”), the evaporative emissions control system comprising: at least one vent tube (780) disposed in the fuel tank; at least one vent valve (762) disposed on the at least one vent tube that is configured to selectively open and close at least one port fluidly coupled to the at least one vent tube (fig 25a shows a valve 762 that can selectively close 780 based on the rotation of cam 754); a vent shut-off assembly (shut-off portion of 750) that selectively opens and closes the at least one valve (762 is opened and closed by the cam assembly 752) to provide overpressure and vacuum relief for the fuel tank (by recapturing and recycling vapors the overpressure and vacuum relief are provided para 0064, 0077-0078); and a control module (750) that regulates operation of the vent shut-off assembly (shut-off portion of 750) based on operating conditions (claim 18 specifies “a cam driven tank venting control assembly having a rotary actuator that rotates a cam assembly based on operating conditions”). 
In reference to dependent claim 15, Memmer in view of Kratt teaches the fuel vapor management system of claim 11, Memmer further teaches a system further comprising an evaporative emissions control system (620) configured to recapture and recycle emitted fuel vapor on the fuel tank (para 0064 specifies “An evaporative emissions control system 620 can be configured to recapture and recycle the emitted fuel vapor”), the evaporative emissions control system comprising: a first vent tube (640) disposed in the fuel tank (612); a second vent tube (642) disposed in the fuel tank (612); a first vent valve (650) disposed on the first vent tube (640) that is configured to selectively open and close a first port (right side of 640) fluidly coupled to the first vent tube (para 0068, shown below, discloses opening and closing 650); a second vent valve (652) disposed on the second vent tube (642) that is configured to selectively open and close a second port (left side of 642) fluidly coupled to the second vent tube (para 0068, shown below, discloses opening and closing 652); a vent shut-off assembly (752) that selectively opens and closes the first and second valves to provide overpressure and vacuum relief for the fuel tank (para 0068 discloses “The control module 630 can be adapted to regulate the operation of a first and second solenoids 650, 652 to selectively open and close pathways in liquid trap 646, in order to provide over-pressure and vacuum relief for the fuel tank 612”); and a control module (750) that regulates operation of the vent shut-off assembly (shut-off portion of 750) based on operating conditions (claim 18 specifies “a cam driven tank venting control assembly having a rotary actuator that rotates a cam assembly based on operating conditions”).
In reference to dependent claim 16, Memmer in view of Kratt teaches the fuel vapor management system of claim 15, Memmer further teaches a system wherein the vent shut-off assembly (shut-off portion of 750) comprises a cam assembly (752, fig 26) having a cam shaft that includes a first cam (754A) and a second cam (754B).
In reference to dependent claim 17, Memmer in view of Kratt teaches the fuel vapor management system of claim 16, Memmer further teaches a system wherein the first and second cams (754A and 754B) have respective profiles that correspond to at least a fully opened valve position, a fully closed valve position, and a partially open valve position (para 0077 specifically discloses “The cams 754A, 754B and 754C independently rotate a roller (only one roller 760 shown in FIGS. 25A and 25B) resulting in a valve (only one valve 762 shown) moving between a fully open position, a fully closed position and a partially open position based on the cam profile”).
In reference to dependent claim 18, Memmer in view of Kratt teaches the fuel vapor management system of claim 17, Memmer further teaches a system wherein the first and second vent valves (762a and 762b) are caused to selectively open and close based on rotation of the respective first and second cams (754a and 754b) to deliver fuel vapor through the respective first and second vent tubes (780a and 780b are closed by valves 762 actuated based on the rotation of cams 754).
In reference to dependent claim 19, Memmer in view of Kratt teaches the fuel vapor management system of claim 18, Memmer further teaches a system further comprising an actuator assembly (784) that drives the cam assembly (752), the actuator assembly including a motor (para 0078 teaches “DC motor 784 is used to drive a worm gear 786 which in turn rotates the cam assembly 752 on a common axle”).
In reference to dependent claim 20, Memmer in view of Kratt teaches the fuel vapor management system of claim 19, Memmer further teaches a system wherein the motor comprises a direct current motor that rotates a worm gear (786) that in turn drives a drive gear (while not specifically mentioned in order for the worm gear to turn the shaft a complimentary gear must either be a part of the cam shaft or attached to it) coupled to the cam shaft (para 0078 specifically discloses “DC motor 784 is used to drive a worm gear 786 which in turn rotates the cam assembly 752 on a common axle”).
In reference to dependent claim 21, Memmer in view of Kratt teaches the fuel vapor management system of claim 11, Memmer further teaches a system further comprising an evaporative emissions control system (620) configured to recapture and recycle emitted fuel vapor, the evaporative emissions control system comprising (para 0064 specifies “An evaporative emissions control system 620 can be configured to recapture and recycle the emitted fuel vapor”): at least one vent valve (650) configured to selectively open and close at least one vent (640, fig 22); a pressure sensor configured to sense a pressure in the fuel tank (para 0044 discloses a pressure sensor in a fuel tank); and a control module (630) configured to regulate operation of the at least one vent valve (650) to provide over-pressure and vacuum relief for the fuel tank (para 0068 discloses “The control module 630 can be adapted to regulate the operation of a first and second solenoids 650, 652 to selectively open and close pathways in liquid trap 646, in order to provide over-pressure and vacuum relief for the fuel tank 612”), the control module (630) programmed to periodically monitor the pressure in the fuel tank (para 0072 discloses “The control module 630 continuously monitors the bulk fuel level, the G- sensor 636, the vent solenoids 650, 652, the fuel tank pressure and the liquid trap level sensor 648”), wherein future control of the at least one vent valve (650) is based on differences in the measured fuel tank pressure and the liquid level (par 0070 discloses operation of the vent valves wherein control is based on the differences in fuel tank pressure and fluid level).
In reference to dependent claim 22, Memmer in view of Kratt teaches the fuel vapor management system of claim 11, Memmer further teaches a system further comprising an evaporative emissions control system (620) configured to recapture and recycle emitted fuel vapor (para 0064 specifies “An evaporative emissions control system 620 can be configured to recapture and recycle the emitted fuel vapor”), the evaporative emissions control system comprising: a first vent valve (650, fig 22) configured to selectively open and close a first vent (640); a second vent valve (652) configured to selectively open and close a second vent (642); a pressure sensor configured to sense a pressure in the fuel tank (para 0072 discloses “The control module 630 continuously monitors the bulk fuel level, the G- sensor 636, the vent solenoids 650, 652, the fuel tank pressure and the liquid trap level sensor 648”); and a control module (630) configured to regulate operation of the first and second vent valves to provide over-pressure and vacuum relief for the fuel tank (para 0068 discloses “The control module 630 can be adapted to regulate the operation of a first and second solenoids 650, 652 to selectively open and close pathways in liquid trap 646, in order to provide over-pressure and vacuum relief for the fuel tank 612”), the control module (630) programmed to periodically monitor the pressure in the fuel tank (para 0072, cited above, discloses monitoring the pressure in the tank), wherein future control of the first and second vent valves (640 and 652) is based on differences in the measured fuel tank pressure and the liquid level (par 0070 discloses operation of the vent valves wherein future and present control is based on the differences in fuel tank pressure and fluid level).

Claims 3, 8, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Memmer (WO2016/049320) in view of Kratt (USPN 5,797,375) further in view of Kane (USPN 6,078,850).
In reference to dependent claim 3, Memmer in view of Kratt teaches the pump assembly of claim 2, however
Memmer and Kratt do not teach the controller is further programmed to periodically turn on the pump and monitor the inductive signature of the pump.
Kane, a similar fuel handling system, teaches the controller is further programmed to periodically turn on the pump and monitor the inductive signature of the pump (col 7, lines 58-60 discloses “the fuel sensor 21, the fuel level is constantly monitored, or intermittently monitored at periodically chosen intervals” to be clear Kane is brought in for its intermittent sensor operation to detect fuel level,  which the cite discloses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the intermittent level detection of Kane in the system of Memmer in view of Kratt “allows for efficiently tracking how much fuel is onboard” col 3, lines 11-12; Kane.  To be clear by only intermittently running the motor to check the fuel level the system takes less energy and is therefore more efficient.
In reference to dependent claim 8, Memmer in view of Kratt teaches the method of claim 6, however
Memmer and Kratt do not teach periodically turning on the pump at predetermined time intervals to monitor the inductive signature to determine if liquid is present in the liquid trap.
Kane, a similar fuel handling system, teaches
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the intermittent level detection of Kane in the system of Memmer in view of Kratt “allows for efficiently tracking how much fuel is onboard” col 3, lines 11-12; Kane.  To be clear by only intermittently running the motor to check the fuel level the system takes less energy and is therefore more efficient.
In reference to dependent claim 9, Memmer in view of Kratt and Kane teaches the method of claim 8, Memmer further comprising: monitoring parameters of the vehicle (fluid in the liquid trap can be considered a “parameter” of the vehicle); identifying parameters that tend to result in a presence of liquid in the liquid trap; and turning on the pump when the parameters occur (para 0071 discloses turning on the jet pump 616 when a fluid level is sensed in the liquid trap by the sensor 648).
In reference to dependent claim 13, Memmer in view of Kratt teaches the fuel vapor management system of claim 12, however
Memmer and Kratt do not teach the controller is further programmed to periodically turn on the pump and monitor the inductive signature of the pump.
Kane, a similar fuel handling system, teaches the controller is further programmed to periodically turn on the pump and monitor the inductive signature of the pump (col 7, lines 58-60 discloses “the fuel sensor 21, the fuel level is constantly monitored, or intermittently monitored at periodically chosen intervals” to be clear Kane is brought in for its intermittent sensor operation to detect fuel level, which the cite discloses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the intermittent level detection of Kane in the system of Memmer in view of Kratt “allows for efficiently tracking how much fuel is onboard” col 3, lines 11-12; Kane.  To be clear by only intermittently running the motor to check the fuel level the system takes less energy and is therefore more efficient.

Claims 4, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Memmer (WO2016/049320) in view of Kratt (USPN 5,797,375) further in view of Allen (USPN 2,872,872).
In reference to dependent claim 4, Memmer in view of Kratt teaches the pump assembly of claim 1, however
Memmer and Kratt are silent to wherein the pump is a solenoid pump.
Allen, a similar fuel handling system, teaches a solenoid pump (col 2, lines 22-23 discloses “The pump is energized magnetically by a solenoid assembly 18”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solenoid pump of Allen in the assembly of Memmer in view of Kratt to provide a pump “having exceptional operating efficiency that provides at once for very significant minimization of the size and weight of the pump” col1, lines 24-26; Allen.
In reference to dependent claim 7, Memmer in view of Kratt teaches the method of claim 6, however
 Memmer and Kratt are silent to a solenoid pump, and wherein the first measured inductive signature includes an inflection that occurs at a first time that is greater than a predetermined time threshold, and wherein the second measured inductive signature includes an inflection that occurs at a second time that is less than the predetermined time threshold.
Allen, a similar fuel handling system, teaches a pump that is a solenoid pump (col 2, lines 22-23 discloses “The pump is energized magnetically by a solenoid assembly 18”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the solenoid pump of Allen in the assembly of Memmer in view of Kratt to provide a pump “having exceptional operating efficiency that provides at once for very significant minimization of the size and weight of the pump” col1, lines 24-26; Allen.
in reference to the limitation of the first measured inductive signature includes an inflection that occurs at a first time that is greater than a predetermined time threshold, and wherein the second measured inductive signature includes an inflection that occurs at a second time that is less than the predetermined time threshold (examiner takes the position that while the limitations are not expressly mentioned the combination of the inductance sensing of Kratt with the solenoid pump of Allen results in the claimed limitations).
In reference to dependent claim 10, Memmer in view of Kratt teaches the method of claim 7, Memmer further teaches a system wherein the parameters include the vehicle undergoing a high acceleration event (636 is a G-sensor which provides a sensor reading based on acceleration claims 4, 13, and fig 22) and when a fuel level in the tank exceeds a predetermined level (para 0071 discloses turning on the jet pump 616 when a fluid level is sensed in the liquid trap by the sensor 648).


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Richardson (USPN 5,701,869) discloses a fuel delivery system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746